Title: To George Washington from Battaile Muse, 7 May 1788
From: Muse, Battaile
To: Washington, George



Sir,
Alexandria May 7th 1788

The bad state of Health and Business Since I have been down Prevented my Caling at Mount vernon untill this day—I was Sorry not To Find you at Home—My Engagements at this Place Prevented my staying for your return—If you desire To See me I will Endeavour To waite on you on Friday otherwise I wish

To Push towards Home—If Mr Lear Should be at this place Tomorrow I will Pay the Ballance To Close my acct £21.1.1 altho I have a Quantity of Flour at this place I received of Sundrie Pooer Tenants at 26/ ⅌ Barrel and now will not sell @ 22s/ Cash, as it’s my Conduct I must Submit To it. For your Satisfaction I here Inclose a List of Ballances that may be Collected—as the Chief of them will be recovered by Law you’ll Please To Consider the opperation in this state and not Expect more than half the sum this Summer, suppose £60. I shall be down in Less than three Month & will then give my Self Time To attend on you with all the money I can raise. Henry Shover and Mrs Lemart has made Tolerable Payment this year they Pray Indulgence To another year, in which you will Please To advise me. I will For Your Sattisfaction make out a General rental by next Fall with all the Debts & Credits as Fully as Circumstances will admit of—with all the notes I can make respecting Each Tenament.
Mr Smith Slaughter Sheriff in Berkeley County has Entered a warrant with the Surveyor of sd County To be Levied on 1100 & odd acres Land of Colo. G. W. Fairfaxes under Lease to Mr Giles Cooke with a Pretence that the said Land is not Entered in the Proprietors office. Mr Cooke the Tenant is Very unneasy about the matter Requested of me To ask the Favour of you To Inform Him by me whether their is a deed For the Land as you Surveyed the Land & the Papers are with you the Best information will be From you.
If I Should not hear From you Tomorrow I Shall Leave £21.1.1 with Mr A. Wales—If you can make it Convenient I wish Mr Lear to ride up. I am Sir your Obedient Humble Servant

Battaile Muse

